DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
Claims 15 and 16 are newly added.
Claims 1-16 are pending. 
Claims 1-16 are rejected, grounds follow.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Application’s status as a continuation of PCT/EP2018/065578 is acknowledged.
	Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 13 June 2022, with respect to the claim objections to claims 1 and 10 have been fully considered and are persuasive. Examiner concurs that the amendment to claims 1 and 10 renders the claim objections moot.
Applicant’s arguments, see Remarks page 6, filed 13 June 2022, with respect to the 35 USC 112(b) rejection of claims 10-14 have been fully considered and are persuasive. Examiner concurs that the amendment to claim 10 renders the 35 USC 112(b) rejections of claims 10-14 moot. The 35 USC 112(b) rejection of Claims 10-14 has been withdrawn. 
Applicant's arguments, see Remarks page 6, et seq. regarding the rejection of claims 1-5, 7, and 9-13 (Claim 1 representative) have been fully considered but they are not persuasive. Applicant argues that the prior art references of record fail to teach or fairly suggest the amended limitation where the first and second transponder elements are detected by the same sensor. Examiner is not persuaded.

Notwithstanding that the first and second transponders are taught by difference references, in determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. (see MPEP 2141.III). In this case, Examiner notes that Klumpp teaches the various monitoring devices may supplement each other (see klump [0044]) and Majic teaches that a single sensor may detect multiple emitters (see col. 6, lines 53-56 “each of the assembly stations 2 and 4 is provided with a transmitter 18”; and line 60-65 discussing that receiver 20 can receive the signal from each transmitter 18)

Accordingly, it is examiner’s position that when considered in combination, the teachings of Klumpp supply a suggestion to incorporate multiple signaling elements into the same workstation for orientation and position tracking; and Majic supplies a suggestion that a same sensor can detect more than one signaling element. When considered in combination, it is examiner’s position that the amended claims are obvious over the references of record, and the rejection is maintained.

Regarding new Claims 15 and 16, a rejection has been made under 35 USC 103 over klumpp in view of majic further in view of wallgren. See below for detailed rejection.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
capitalization of the word “SETPOINT” reduces clarity because it suggests that the word is intended to be an acronym (that is, to be interpreted as other than having its plain meaning). Inasmuch as the application does not appear to suggest that the claimed term should be construed as an acronym, examiner suggests correction to ‘setpoint’ or clarification in the next reply that the term is intended to have a special interpretation other than plain meaning.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klumpp et al., WIPO Patent Application WO 2015/140043 (citations to machine translation courtesy espacenet, hereafter KLUMPP), in view of Majic US 4,787,136 (hereafter MAJIC), further in view of Wallgren et al., US Pg-Pub 2011/0214890 (hereafter WALLGREN).

Regarding Claim 1, KLUMPP teaches:
A monitoring apparatus (see fig. 1) for a human or mechanical manipulator (fig. 1, [0044] e.g. body 8, including arm 5) to which an operator control element is attachable ([0044] “manually guided tool 2”, see fig. 1) the monitoring apparatus comprising: 
a detection device that comprises a sensor ([0044] at least “monitoring device 7.2” see fig. 1; and [0045] “monitoring device 7.1, 7.2, 7.3 also has at least one position sensor 10, at least one orientation sensor 11”)
by which an actual value of the manipulator is detectable; (i.e. [0045] “record position values and/or orientation values of the at least one position sensor 10 and/or of the at least one orientation sensor 11”)
a control unit, ([0045] “at least one control device 12” )by which the actual value of the manipulator detected by the sensor ([0045] “control device 12, which is designed to record position values and/or orientation values”) is associable with a setpoint value of the manipulator saved in the control unit, ([0046] “in order to compare the position values and/or orientation values recorded and stored in successive steps with the predefined position setpoints and/or orientation setpoints, the monitoring device 7.1, 7.2, 7.3 has a set point data memory 14 in which the predefined setpoints and/or orientation setpoints are pre-stored are[sic].”)
wherein the detection device is configured to detect the actual value, (see [0044]-[0046] describing the capturing of actual position and/or orientation values by sensors for subsequent comparison to setpoints.)
the detection device includes a first [signal element], attached to the operator control element, (see fig. 1, supplementary monitoring device 7.1 is attached to the operator control element, i.e., tool;) and a [second signal element] (see fig. 1, at least monitoring device 7.3) 
and signals from the first [signal] element and the second [signal] element are detected by the same sensor. (see [0044] devices may be used to supplement each other. nb. including by transmission to a shared controller, see [0058] “Signals which are intended to indicate successful or unsuccessful detection … can be sent by another monitoring device 7.1, 7.2, 7.3, which is, for example, on the tool 2, the screwing tool 2a or the item 1 , ie the body 1a is attached, can be transmitted to the smartwatch 20” (nb. smartwatch 20 may be one of the monitoring devices, see [0058].)



KLUMPP Differs from the claimed invention in that:

KLUMPP does not clearly teach the detection device comprises a second signal element that is attached to a workstation
KLUMPP differs in that the signal elements of KLUMPP are not clearly taught as transponders; 
KLUMPP does not clearly teach the monitoring apparatus configured to control the operator control element

However, MAJIC teaches an assembly monitoring method where a plurality of emitters are detected to identify respective specific workstations (see MAJIC fig. 1 and col. 6 line 53 “each of the assembly stations 2 and 4 is provided with a transmitter 18 emitting a signal into a spatial area 19 which is restricted to the direct vicinity of the respective workpiece 5 at which the assembly operation is to be carried out. That signal contains information which clearly identifies the respective assembly location 6 or 7 in question.” ) where a same sensor detects each transmitter when in the vicinity of the transmitter (see Majic col. 6 line 60-68 “In order to be able to receive the above-mentioned signal and the information contained therein, the tool has a receive 20 which … can always reliably receive the signal from the transmitter 18”.)

MAJIC and KLUMPP are analogous art because it is from the same field of endeavor as the claimed invention and other references of manufacturing process monitoring, and contain overlapping structural and functional similarities. They both monitor a manufacturing process by collecting sensor data. They both utilize the sensor data and a control system to evaluate whether a manufacturing step was successful. 

One of ordinary skill in the art could have modified the teachings of the combination of KLUMPP to identify the particular workstation at which an assembly task that is monitored is being carried out when associating the actual and setpoint values.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in enable varying the setpoints by workstation and thereafter properly associating the setpoints with the measurements where the setpoints vary by workstation location, as suggested by MAJIC. (Col. 6, line 44: “Since, as indicated above, the respective actual values to be attained and/or the tolerance limits which are admissible in respect of deviations between the actual values and the reference values are different from each other in regard to the various assembly locations 6, 7, 8 and 9, it is necessary for the control unit 15, for each individual assembly operation, to receive information identifying the assembly locations 6, 7, 8 or 9 at which the respective assembly operation is being carried out.”)


And, WALLGREN from the same field of endeavor teaches a tool position and posture monitoring system which uses Transponders (see WALLGREN e.g.[0011] “RFID tag 18” a species of transponder;) attached to tools (equivalent to operator control elements, see e.g. [0011] “power wrench 15” ) in order to detect the actual position of the transponder in 3-dimensional space by sensors (Scanning devices 19, 20. [0011] “wherein the RFID tag 18 and the scanning devices 19,20 form a position sensing system. The scanning units 19,20 … arranged to transfer signals indicating the actual three dimensional position of the power wrench 15.”). WALLGREN further teaches that the monitoring apparatus may control the operator control element (e.g. by locking operation of the power wrench until it may be inspected and fault-cleared, see WALLGREN e.g. [0013])

(although not specifically relied upon for the rejection, see Wikipedia 01 January 2017 archive of “Radio-Frequency Identification” which elaborates on RFIDs being a species of transponder)

WALLGREN is analogous art because they are from the same field of endeavor as the claimed invention and other references of manufacturing process monitoring, and contain overlapping structural and functional similarities. Like the other references, WALLGREN monitors a manufacturing process by collecting sensor data. Like the other references, WALLGREN also utilizes the sensor data and a control system to evaluate whether a manufacturing step was successful.


One of ordinary skill in the art could have modified the teachings of KLUMPP by incorporating RFID transponders as suggested by WALLGREN to detect the actual position of the tool attached to the manipulator (human arm) of KLUMPP and broadcast the workstation identifier data suggested by MAJIC.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to determine the actual three-dimensional position of the tool and workstation as suggested by WALLGREN ([0011] “The scanning units 19,20 are connected to the control unit 16 and arranged to transfer signals indicating the actual three dimensional position of the power wrench 15.”) an improvement over KLUMPP which calculates 3D position by interpolation of movement (see KLUMPP [0052]).


Regarding Claim 2, the combination of KLUMPP, MAJIC and WALLGREN teaches all of the limitations of parent Claim 1:
KLUMPP further teaches:
a signal device (KLUMPP [0048] “the monitoring device … 7.2 … also has an output means designed as a display 15a and as a vibration means 15b”) by which a concordance and/or discordance (see [0013] comparison, i.e. “correct or faulty execution”) of the actual value of the manipulator with the setpoint value of the manipulator is signalable on the manipulator. ([0048-49] “the captured position values and/or orientation values generated detection data and/or setpoint data generated from the stored position setpoints and/or orientation setpoints are compared by the control device 12, and depending on a result obtained from the comparison, a signal assigned to the respective result on the display 15a and/or the Vibrating means 15b is output.” see also [0058] signals may be transmitted by another monitoring device (such as 7.1) to the smartwatch 20 (monitoring device 7.2, see fig. 1))


Regarding Claim 3, the combination of KLUMPP, MAJIC and WALLGREN teaches all of the limitations of parent Claim 2,
KLUMPP further teaches:
wherein the signal device (KLUMPP [0048] “the monitoring device … 7.2 … also has an output means designed as a display 15a and as a vibration means 15b”)  is attached to the manipulator indirectly or directly (see fig. 1, monitoring device 7.2 comprises the output means (see [0048]) and [0044] “device 7.2 can be attached to a part of the body 8, for example to a wrist 8a”) and is visually, audibly and/or physically perceptible. ([0015] “the signal can be the vibration of a vibration device that can be heard and felt by a worker.”)
Regarding Claim 4, the combination of KLUMPP, MAJIC and WALLGREN teaches all of the limitations of parent Claim 2,
KLUMPP further teaches:
wherein the signal device is a light-emitting element, a loudspeaker, and/or a vibrator perceptible on the manipulator. (KLUMPP [0048] “the monitoring device … also has an output means designed as a display 15a and as a vibration means 15b”)
Regarding Claim 5, the combination of KLUMPP, MAJIC, and WALLGREN teaches all of the limitations of parent Claim 1,
KLUMPP further teaches:
wherein the detection device is attached on the manipulator directly or indirectly, and/or the detection device comprises an energy unit for supplying power to at least the control unit and the sensor. (the sensors of the monitoring device 7.2 are equivalent to the at least one detection device, see rejection of Claim 1, supra; and KLUMPP [0044] “monitoring device 7.2 can be attached to a part of the body 8, for example to a wrist 8a”;)
Regarding Claim 7, the combination of KLUMPP, MAJIC, and WALLGREN teaches all of the limitations of parent Claim 1,
KLUMPP further teaches:
wherein the actual value of the manipulator and the setpoint value of the manipulator comprise at least a contact value, a position value, an orientation value, a movement value and/or a direction of movement value of the manipulator, and/or the attachment and/or use of a defined operator control element of the at least one operator control element, which defined operator control element is saved in the control unit. (KLUMPP [0045] “Monitoring device 7.1 … has at least one position sensor 10, at least one orientation sensor 11, … designed to record position values and/or orientation values “ emphasis added in both cases by examiner to highlight the overlapping subject matter.) 

Regarding Claim 9, the combination of KLUMPP and WALLGREN teaches all of the limitations of parent Claim 1,
KLUMPP further teaches:
wherein a tool or handling device is attachable to the human or mechanical manipulator. (see KLUMPP fig. 1, the human manipulator (arm 5 of body 8) grasps the tool 2 with hand 3)
Regarding Claim 10, KLUMPP teaches:
A method (see KLUMPP [0043]-[0051] describing a method for assembly monitoring) for operating a monitoring apparatus (see fig. 1) for a human or mechanical manipulator (fig. 1, [0044] e.g. body 8, including arm 5) to which an operator control element is attachable ([0044] “manually guided tool 2”, see fig. 1) 
which monitoring apparatus has a detection device ([0044] at least “monitoring device 7.2” see fig. 1) that comprises a sensor ([0045] “monitoring device 7.1, 7.2, 7.3 also has at least one position sensor 10, at least one orientation sensor 11”) and a control unit, ([0045] “at least one control device 12” ) and that comprises first and second [signal] elements (see fig. 1, at least supplementary monitoring devices 7.1 and 7.3)
the method comprising the steps of: a. detecting at least one actual value of the manipulator … (i.e. [0045] “record position values and/or orientation values of the at least one position sensor 10 and/or of the at least one orientation sensor 11”)
b. associating the actual value of the manipulator with a setpoint value of the manipulator by way of the control unit; ([0046] “in order to compare the position values and/or orientation values recorded and stored in successive steps with the predefined position setpoints and/or orientation setpoints, the monitoring device 7.1, 7.2, 7.3 has a set point data memory 14 in which the predefined setpoints and/or orientation setpoints are pre-stored are[sic].”)
and c. determining a concordance or a discordance (see [0013] comparison, i.e. “correct or faulty execution”) of the actual value of the manipulator with or from the setpoint value of the manipulator. ([0048-49] “the captured position values and/or orientation values generated detection data and/or setpoint data generated from the stored position setpoints and/or orientation setpoints are compared by the control device 12, and depending on a result obtained from the comparison, a signal assigned to the respective result on the display 15a and/or the Vibrating means 15b is output.”)
wherein the first [signal] element is attached to the operator control element, (see fig. 1, supplementary monitoring device 7.1 is attached to the operator control element, i.e., tool;)
signals from the first [signal] element and the second [signal] element are detectable by the same sensor (see [0044] devices may be used to supplement each other. nb. including by transmission to a shared controller, see [0058] “Signals which are intended to indicate successful or unsuccessful detection … can be sent by another monitoring device 7.1, 7.2, 7.3, which is, for example, on the tool 2, the screwing tool 2a or the item 1 , ie the body 1a is attached, can be transmitted to the smartwatch 20” (nb. smartwatch 20 may be one of the monitoring devices, see [0058].)
KLUMPP differs from the claimed invention in that:

KLUMPP does not clearly teach: a [signal element] arranged on a workstation, 
nor does KLUMP clearly teach the signal elements may be transponders;
nor a. detecting at least one actual value of the manipulator by detecting the transponder element arranged on the operator control element or the workstation by way of the sensor;

However, MAJIC teaches an assembly monitoring method where an emitter is detected to identify a specific workstation (see MAJIC fig. 1 and col. 6 line 53 “each of the assembly stations 2 and 4 is provided with a transmitter 18 emitting a signal into a spatial area 19 which is restricted to the direct vicinity of the respective workpiece 5 at which the assembly operation is to be carried out. That signal contains information which clearly identifies the respective assembly location 6 or 7 in question.” ) where a same sensor detects each transmitter when in the vicinity of the transmitter (see Majic col. 6 line 60-68 “In order to be able to receive the above-mentioned signal and the information contained therein, the tool has a receive 20 which … can always reliably receive the signal from the transmitter 18”.)

MAJIC and KLUMPP are analogous art because it is from the same field of endeavor as the claimed invention and other references of manufacturing process monitoring, and contain overlapping structural and functional similarities. They both monitor a manufacturing process by collecting sensor data. They both utilize the sensor data and a control system to evaluate whether a manufacturing step was successful. 
One of ordinary skill in the art could have modified the teachings of the combination of KLUMPP to identify the particular workstation at which an assembly task that is monitored is being carried out when associating the actual and setpoint values.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in enable varying the setpoints by workstation and thereafter properly associating the setpoints with the measurements where the setpoints vary by workstation location, as suggested by MAJIC. (Col. 6, line 44: “Since, as indicated above, the respective actual values to be attained and/or the tolerance limits which are admissible in respect of deviations between the actual values and the reference values are different from each other in regard to the various assembly locations 6, 7, 8 and 9, it is necessary for the control unit 15, for each individual assembly operation, to receive information identifying the assembly locations 6, 7, 8 or 9 at which the respective assembly operation is being carried out.”)


And, WALLGREN from the same field of endeavor teaches a tool position and posture monitoring system which uses Transponders (see e.g. WALLGREN [0011] “RFID tag 18” a species of transponder) arranged on tools (equivalent to operator control elements, see e.g. [0011] “power wrench 15” which man be man operated, see [0013]) in order to detect the actual position of the transponder (equivalent to actual value of the manipulator attached to the tool, i.e. operators arm) in 3-dimensional space by sensors (Scanning devices 19, 20. [0011] “wherein the RFID tag 18 and the scanning devices 19,20 form a position sensing system. The scanning units 19,20 … arranged to transfer signals indicating the actual three dimensional position of the power wrench 15.”).


(although not specifically relied upon for the rejection, see Wikipedia 01 January 2017 archive of “Radio-Frequency Identification” which elaborates on RFIDs being a species of transponder)



WALLGREN is analogous art because they are from the same field of endeavor as the claimed invention and other references of manufacturing process monitoring, and contain overlapping structural and functional similarities. Like the other references, WALLGREN monitors a manufacturing process by collecting sensor data. Like the other references, WALLGREN also utilizes the sensor data and a control system to evaluate whether a manufacturing step was successful.


One of ordinary skill in the art could have modified the teachings of KLUMPP by incorporating RFID transponders as suggested by WALLGREN to detect the actual position of the tool attached to the manipulator (human arm) of KLUMPP and broadcast the workstation identifier data suggested by MAJIC.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to determine the actual three-dimensional position of the tool and workstation as suggested by WALLGREN ([0011] “The scanning units 19,20 are connected to the control unit 16 and arranged to transfer signals indicating the actual three dimensional position of the power wrench 15.”) an improvement over KLUMPP which calculates 3D position by interpolation of movement (see KLUMPP [0052]).


Regarding Claim 11, the combination of KLUMPP, MAJIC, and WALLGREN teaches all of the limitations of parent Claim 10,
MAJIC further teaches:
wherein the step of associating the actual value of the manipulator with a setpoint value of the manipulator is carried out by associating the actual value with a specific operator control element and/or with a specific workstation. (MAJIC col. 7 lines 46-56 “the recognition signal is supplied to the control unit 15 by way of an input E1. … the recognition signal … identifies the instantaneous operating assembly location 6, 7, 8 or 9, … which thereupon actuates a memory or storage means 32 in such a way that it provides the reference value or values required for the respective assembly location, on a reference value output line 33,” ) 
One of ordinary skill in the art could have modified the teachings of the combination of KLUMPP and WALLGREN to identify the particular workstation at which an assembly task that is monitored is being carried out when associating the actual and setpoint values.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in enable varying the setpoints by workstation and thereafter properly associating the setpoints with the measurements where the setpoints vary by workstation location, as suggested by MAJIC. (Col. 6, line 44: “Since, as indicated above, the respective actual values to be attained and/or the tolerance limits which are admissible in respect of deviations between the actual values and the reference values are different from each other in regard to the various assembly locations 6, 7, 8 and 9, it is necessary for the control unit 15, for each individual assembly operation, to receive information identifying the assembly locations 6, 7, 8 or 9 at which the respective assembly operation is being carried out.”)


Regarding Claim 12, the combination of KLUMPP, MAJIC and WALLGREN teaches all of the limitations of parent Claim 10,
KLUMPP further teaches:
signaling the discordance or the concordance (see KLUMPP [0013] comparison, i.e. “correct or faulty execution”  )  of the actual value of the manipulator from or with the setpoint value of the manipulator (KLUMPP [0048-49] “the captured position values and/or orientation values generated detection data and/or setpoint data generated from the stored position setpoints and/or orientation setpoints are compared by the control device 12, and depending on a result obtained from the comparison, a signal assigned to the respective result on the display 15a and/or the Vibrating means 15b is output.” )
by way of a signal device (KLUMPP [0048] “the monitoring device … also has an output means designed as a display 15a and as a vibration means 15b”) arranged on the manipulator. (see fig. 1, monitoring device 7.2 comprises the output means (see [0048]) and [0044] “device 7.2 can be attached to a part of the body 8, for example to a wrist 8a”)
(Examiner notes for clarity of the record that the claim has been interpreted as reciting a markush group, see the 35 USC 112(b) rejection of claim 12, supra.)


Regarding Claim 13, the combination of KLUMPP, MAJIC, and WALLGREN teaches all of the limitations of parent Claim 12,
KLUMPP further teaches:
storing the setpoint values, the concordance or the discordance, in the control unit. (KLUMPP [0046] “the monitoring device 7.1, 7.2, 7.3 has a setpoint data memory 14 in which the predefined position setpoints and / or orientation setpoints are pre-stored are[sic]” see also e.g. [0010] sensor values may be stored in the control device of the monitoring device to generate data records for transmission and storage in a production control.)
Regarding Claim 15, the combination of KLUMPP, MAJIC, and WALLGREN teaches all of the limitations of parent Claim 1, 
KLUMPP further teaches:
wherein the sensor is associated with at least one SETPOINT value of the manipulator. (KLUMPP [0045] “monitoring device 7.1, 7.2, 7.3 also has at least one position sensor 10”; [0046] “in order to compare the position values and/or orientation values recorded and stored in successive steps with the predefined position setpoints and/or orientation setpoints, the monitoring device 7.1, 7.2, 7.3 has a set point data memory 14 in which the predefined setpoints and/or orientation setpoints are pre-stored are[sic].”)

Regarding Claim 16, the combination of KLUMPP, MAJIC, and WALLGREN teaches all of the limitations of parent Claim 10,
KLUMPP further teaches:
wherein the sensor is associated with at least one SETPOINT value of the manipulator. (KLUMPP [0045] “monitoring device 7.1, 7.2, 7.3 also has at least one position sensor 10”; [0046] “in order to compare the position values and/or orientation values recorded and stored in successive steps with the predefined position setpoints and/or orientation setpoints, the monitoring device 7.1, 7.2, 7.3 has a set point data memory 14 in which the predefined setpoints and/or orientation setpoints are pre-stored are[sic].”)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLUMPP in view of MAJIC and WALLGREN, further in view of Cornelius et al. US Pg-Pub 2018/0239976 (hereafter CORNELIUS).

Regarding Claim 6, the combination of KLUMPP and WALLGREN teaches all of the limitations of parent Claim 5, 

KLUMPP teaches that the detection device (KLUMPP fig. 1, monitoring device 7.1, 7.2, 7.3) of KLUMPP may be a PDA, smartphone and/or a smart watch. (KLUMPP [0016] “the monitoring device can be a portable computer, in particular a PDA, a mobile phone, in particular a smartphone and/or a smart watch”) including an antenna (see fig. 3a [0058] “wireless interface 17”) connected with at least one sensor (fig. 3a, sensor 10 )  but does not go into detail regarding how the components are powered, and while one is likely, it does not explicitly teach an energy unit.

Therefore, the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the energy unit supplies power to an antenna element of the sensor. 

However, it is conventional for a smart phone to include an energy unit (such as a battery) which supplies power to an antenna which is connected to the various sensors of the smartphone. (see CORNELIUS, fig. 8 and [0067], depicting a smart watch including “a power delivery network 850 may … receive power from a battery” and connected to environmental and acceleration sensors 825, 840, and antenna 812. Although not specifically relied upon for the rejection, See also e.g. ITAGAKI et al., fig. 21 depicting a smartphone in which an antenna 915, connected by bus 917 to sensor 907, are powered by a battery 918.)

CORNELIUS is analogous art because it is representative of the internal structure of mobile smart consumer devices (such as smartwatches) generally, and KLUMPP expressly suggests using a smartphone as a detection system (monitoring device).

One of ordinary skill in the art could have selected a smart phone for the monitoring device of KLUMPP, thereby arriving at a monitoring device where an energy unit (battery) supplies power to an antenna of a sensor comprised in the monitoring device.

One of ordinary skill in the art could have made this selection because KLUMPP explicitly suggests that the monitoring device (detection device) of KLUMPP may be a smart watch or smartphone. (KLUMPP [0016] “the monitoring device can be … a smartphone and/or a smart watch”).


Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLUMPP in view of MAJIC and WALLGREN, further in view of Kamioka, et al., US Pg-Pub 2014/0200700 (hereafter KAMIOKA).

Regarding Claim 8, the combination of KLUMPP, MAJIC, and WALLGREN teaches all of the limitations of parent Claim 1,
KLUMPP further teaches:
an inspection unit, (KLUMPP [0010] “Production Control separate from the monitoring device”) to which at least the actual value of the manipulator, a concordance and/or a discordance ([0010] “at least one data record from the cached position values and/or cached orientation values”) is transferrable by the control unit ([0010] e.g. “in particular in the control device”)by way of an antenna element, ([0010] cached … values are generated… which is transmitted in particular wirelessly” ) 

The combination differs from the claimed invention in that:
none of the references clearly teach: a display of the inspection unit, by which the actual value of the manipulator, the concordance and/or the discordance is displayable. 

However, KAMIOKA from the same field of endeavor teaches an inspection unit (see KAMIOKA fig. 1, and [0097] mobile terminal 200) which receives wireless communication transmitted by control units from a workstation (see fig. 1, 61, 66 and [0097]) to display the discordance values for assembly operations (see fig. 4, “NG and [0106] “NG count (defective product count)) in order to enable remote inspection tasks, thereby increasing operating efficiency (see [0168]).
 
KAMIOKA is analogous art because it is from the same field of endeavor as the claimed invention and other references of manufacturing process monitoring, and contains overlapping structural and functional similarities. Like the other references, KAMIOKA monitors a manufacturing process by collecting sensor data. Similarly, KAMIOKA also utilizes the sensor data and a control system to evaluate whether a manufacturing step was successful.

One of ordinary skill in the art could have modified the teachings of the combination of KLUMPP and WALLGREN by modifying the inspection device (production control) of KLUMPP to include a mobile display device which displays the discordance values for the workstation.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable remote inspection tasks, thereby increasing operating efficiency, as suggested by KAMIOKA ([0167] “The structure set forth above makes it possible to perform the checking tasks, described above, on the spot, through the mobile terminal 200” [0168] “In other words, even if the operator is assigned to a different task in a location that is different from that of the solder print inspecting device 21, it is possible to perform the checking task from there, enabling the achievement of an increase in the overall operating efficiency.”) 


Regarding Claim 14, the combination of KLUMPP, MAJIC and WALLGREN teaches all of the limitations of parent Claim 13,
KLUMPP further teaches:
transmitting at least the actual values, the concordance or the discordance, to an inspection unit (KLUMPP [0010] “the acquired position values and/or the acquired orientation values … can be temporarily stored in the monitoring device … and at least one data record from the cached position values and/or cached orientation values are generated, which is transmitted in particular wirelessly to a production control separate from the monitoring device.”)
The combination differs from the claimed invention in that:
Neither reference clearly teaches: displaying the actual values, the concordance or the discordance, by way of a display of the inspection unit. 


However, KAMIOKA from the same field of endeavor teaches an inspection unit (see KAMIOKA fig. 1, and [0097] mobile terminal 200) which receives wireless communication transmitted by control units from a workstation (see fig. 1, 61, 66 and [0097]) to display the discordance values for assembly operations (see fig. 4, “NG and [0106] “NG count (defective product count)) in order to enable remote inspection tasks, thereby increasing operating efficiency (see [0168]).
 
KAMIOKA is analogous art because it is from the same field of endeavor as the claimed invention and other references of manufacturing process monitoring, and contains overlapping structural and functional similarities. Like the other references, KAMIOKA monitors a manufacturing process by collecting sensor data. Similarly, KAMIOKA also utilizes the sensor data and a control system to evaluate whether a manufacturing step was successful.

One of ordinary skill in the art could have modified the teachings of the combination of KLUMPP and WALLGREN by modifying the inspection device (production control) of KLUMPP to include a mobile display device which displays the discordance values for the workstation.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable remote inspection tasks, thereby increasing operating efficiency, as suggested by KAMIOKA ([0167] “The structure set forth above makes it possible to perform the checking tasks, described above, on the spot, through the mobile terminal 200” [0168] “In other words, even if the operator is assigned to a different task in a location that is different from that of the solder print inspecting device 21, it is possible to perform the checking task from there, enabling the achievement of an increase in the overall operating efficiency.”) 


Conclusion
Examiner suggests that an interview may be beneficial in advancing prosecution of this application to allowance and/or disposal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119   

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119